Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: _________________

THE CILLESSEN TRUST;
JAMES A. CILLESSEN, individually and as trustee of the CILLESSEN TRUST; and
JOYCE K. CILLESSEN individually and as trustee of the CILLESSEN TRUST,

       Plaintiffs,
v.

BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF GUNNISON, COLORADO;
and JONI REYNOLDS in her official capacity as Public Health Director of Gunnison County,
Colorado,

       Defendants.



                                        CO MP LAINT


       Plaintiffs the Cillessen Trust (the “Trust”), James A. Cillessen (“Mr. Cillessen”),

individually and as trustee of the Cillessen Trust, and Joyce K. Cillessen (“Mrs. Cillessen”)

individually and as trustee of the Cillessen Trust, by and through undersigned counsel, state as

follows for their Complaint against Joni Reynolds in her official capacity as Public Health Director

of Gunnison County, Colorado (“Director Reynolds”) and the Board of County Commissioners of

the County of Gunnison, Colorado (“Gunnison County”):

                                            PARTIES

       1.      The Trust is a trust that was formed by Mr. and Mrs. Cillessen on September 17,

2012, in the State of Colorado. A true and correct copy of relevant excerpts of the trust agreement

are attached as Exhibit A.

       2.      Mr. and Mrs. Cillessen are the sole grantors of the Trust.

       3.      Mr. and Mrs. Cillessen are the sole beneficiaries of the of the Trust.
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 2 of 16




        4.      Mr. and Mrs. Cillessen are the sole trustees of the Trust.

        5.      Director Reynolds, named in her official capacity, is the Public Health Director for

Gunnison County, Colorado.

        6.      Gunnison County is a county, organized and existing under the laws of Colorado.

                                  JURISDICTION AND VENUE

        7.    This Court has jurisdiction to hear the federal claims in this case under 28 U.S.C.

§§ 1331, 1343(a), which confer original jurisdiction on federal district courts to hear suits alleging

the violation of rights and privileges under the United States Constitution.

        8.      In this action Plaintiffs seek relief under 28 U.S.C. §§ 2201-2202, 42 U.S.C.

§§ 1983, 1988, and the Fifth and Fourteenth Amendment of the United States Constitution. U.S.

CONST. amend. V, XIV.

        9.      This Court has supplemental jurisdiction over Plaintiffs’ state-law claims under

28 U.S.C. §§1367(a) because these claims form part of the same case or controversy as those which

give rise to this Court’s original jurisdiction under 28 U.S.C. §§ 1331, 1343(a).

        10.     Venue is proper under 28 U.S.C. § 1391(b)(2), because a substantial part of the

events giving rise to Plaintiffs’ claims occurred in this district.

                                   GENERAL ALLEGATIONS

        11.     The Trust owns two adjoining parcels of land (collectively the “Property”)

respectively located at 77 Overlook Trail and 133 Overlook Trail, Gunnison, CO 81230. A true

and correct copy of the deed for the Property is attached as Exhibit B.

        12.     The Property is located in unincorporated Gunnison County and consists of

approximately 74.09 acres.

        13.     The Property contains one single-family residence.



                                                   2
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 3 of 16




       14.     Mr. and Mrs. Cillessen are the grantors and trustees of the Trust.

       15.     Mr. and Mrs. Cillessen maintain a primary residence at 11766 West 53rd Place,

Arvada, CO 80002 and use the Property as a second home.

       16.     The use of the Property as a single-family residence complies with all applicable

zoning and land use statutes, regulations, ordinances, and regulations.

       17.     On March 12, 2020, Gunnison County declared a Local Disaster Emergency related

to COVID-19, a novel coronavirus which infects humans.

       18.     At all relevant times, Director Reynolds, when acting in her official capacity, has

exercised her actual authority as an agent, officer, and employee of Gunnison County.

       19.     In the event that Director Reynolds authority, when acting in her official capacity,

was not exercising her actual authority as an agent, officer, and employee of Gunnison County,

she was acting with apparent authority as an agent, officer, and employee of Gunnison County.

       20.     Every act Director Reynolds has performed in her official capacity is an act of

Gunnison County.

       21.     On March 13, 2020, Director Reynolds issued the Standing Public Health Order

(the “First Public Health Order”) in response to COVID-19. A true and correct copy is attached

hereto as Exhibit C.

       22.     Between March 13, 2020 and April 21, 2020, Director Reynolds has issued at least

seven public health orders in response to COVID-19.

       23.     On March 16, 2020, Director Reynolds issued the Second Amended Standing

Public Health Order (the “Second Public Health Order”). A true and correct copy is attached

hereto as Exhibit D.




                                                3
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 4 of 16




       24.     In relevant part, the Second Public Health Order tightened the restrictions on events

and added a prohibition on all short-term property rentals in Gunnison County.

       25.     On April 3, 2020, Director Reynolds issued the Fifth Amended Standing Public

Health Order (the “Fifth Public Health Order”) in response to COVID-19. A true and correct copy

is attached hereto as Exhibit E.

       26.     In relevant part, the Fifth Public Health Order ordered all non-resident homeowners

to immediately leave Gunnison County and to not enter or reenter Gunnison County unless they

(a) are otherwise permitted to enter by the Fifth Public Health Order, (b) enter the county to allow

the businesses, events, or activities permitted by the Fifth Pubic Health Order to continue, or (c)

receive an express written exemption from Director Reynolds, which she may grant in her sole

discretion.

       27.     The Fifth Public Health Order provides that a nonresident homeowner may be fined

up to $5,000.00 and imprisoned for up to eighteen months for noncompliance with the Fifth Public

Health Order’s requirements.

       28.     The Fifth Public Health Order does not prohibit Gunnison County residents from

leaving the county or from reentering the County after leaving.

       29.     On April 11, 2020, Director Reynolds issued the Sixth Amended Standing Public

Health Order (the “Sixth Public Health Order”) in response to COVID-19. A true and correct copy

is attached hereto as Exhibit F.

       30.     In relevant part, the Sixth Public Health Order added an exemption to the exclusion

on non-resident homeowners for those non-resident homeowners who had been physically present

in Gunnison County for at least 14 days before the issuance of the Sixth Public Health Order.




                                                 4
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 5 of 16




        31.     The Sixth Public Health Order retains the previously imposed prohibition on

nonresident homeowners from entering Gunnison County unless they (a) are otherwise permitted

to enter by the Sixth Public Health Order, (b) enter the county to allow the businesses, events, or

activities permitted by the Sixth Pubic Health Order to continue, or (c) receive an express written

exemption from Director Reynolds, which she may grant in her sole discretion.

        32.     The Sixth Public Health Order provides that a nonresident homeowner may be fined

up to $5,000.00 and imprisoned for up to eighteen months for noncompliance with the Sixth Public

Health Order’s requirements.

        33.     On April 21, 2020, Director Reynolds issued the Seventh Amended Standing Public

Health Order (the “Seventh Public Health Order”) in response to COVID-19. A true and correct

copy is attached hereto as Exhibit G.

        34.     The Seventh Public Health Order prohibits nonresident homeowners from entering

Gunnison County unless they (a) are otherwise permitted to enter by the Seventh Public Health

Order, (b) enter the county to allow the businesses, events, or activities permitted by the Seventh

Pubic Health Order to continue, (c) arrived in Gunnison County at least 14 days before April 11,

2020, or (d) receive an express written exemption from Director Reynolds, which she may grant

in her sole discretion.

        35.     The Fifth, Sixth, and Seventh Pubic Health Orders do not provide a means for

administrative review or appeal of Director Reynolds’ decisions about which nonresident property

owners may access their properties within Gunnison County.

        36.     Thus, Director Reynolds’ decision about which nonresidents may use their own

properties is a final governmental decision.




                                                5
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 6 of 16




       37.     The Seventh Public Health Order provides that a nonresident homeowner may be

fined up to $5,000.00 and imprisoned for up to eighteen months for noncompliance with the

Seventh Public Health Order’s requirements.

       38.     No public health order issued by Director Reynolds or Gunnison County prohibits

residents of Gunnison County from accessing second homes they possess inside or outside of

Gunnison County.

       39.     The Property is safe for human occupation.

       40.     The use of the Property as a residence by Mr. and Mrs. Cillessen will not create a

danger to public health, safety, welfare, or morals in Gunnison County.

       41.     Keeping the Property unoccupied will not further public health, safety, welfare, or

morals in Gunnison County

       42.     Mr. and Mrs. Cillessen are not presently in Gunnison County and had not been

present in Gunnison County for 14 days on April 11, 2020.

       43.     Mr. and Mrs. Cillessen intend to travel to the Property to maintain and quietly enjoy

it during the Spring of 2020.

       44.     Except for the Fifth, Sixth, and Seventh Public Health Orders, no statute, law,

ordinance, or regulation prohibits Mr. and Mrs. Cillessen from occupying, maintaining, and quietly

enjoying the Property.

       45.     In early April 2020, Mr. and Mrs. Cillessen received a mailing from the Gunnison

County Government stating that they were prohibited from entering Gunnison County “until

further notice.” A true and correct copy of the mailing is attached as Exhibit H.




                                                 6
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 7 of 16




       46.     On April 17, 2020, Mr. Cillessen submitted a request for a nonresident exemption

from Director Reynolds for the purpose of traveling to the Property so that they could maintain

and quietly enjoy it.

       47.     In the April 17, 2020 request for a nonresident exemption, Mr. Cillessen stated that

he and Mrs. Cillessen “will adhere to all applicable public health orders, practice proper social

distancing, and limit [their] interaction with essential businesses as much as possible.”

       48.     In the April 17, 2020 request for a nonresident exemption, Mr. Cillessen further

stated that other than driving to and from the Property when entering and leaving Gunnison

County, he and Mrs. Cillessen “intend to leave [the] [P]roperty as little as possible while the public

health order is in force.”

       49.     The April 17, 2020 request for a nonresident exemption accurately stated Mr. and

Mrs. Cillessen’s intention to enter Gunnison County for the sole purpose of maintaining and

quietly enjoying the 74.09-acre Property and to comply with the requirements of the applicable

public health orders.

       50.     On April 18, 2020, an unnamed individual using the email address

“EOC@gunnisoncounty.org” sent Mr. Cillessen an email stating that Director Reynolds had

reviewed Mr. and Mrs. Cillessen’s April 17, 2020 request for a nonresident exemption and that the

request had been denied. A true and correct copy of the email denying Mr. Cillessen’s request is

attached as Exhibit I.

       51.     Gunnison County provided no procedure for Mr. and Mrs. Cillessen to appeal its

denial of their request for a nonresident exemption.




                                                  7
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 8 of 16




         52.   By issuing the Fifth, Sixth, and Seventh Public Health Orders and refusing to grant

an exemption for Mr. and Mrs. Cillessen to enter Gunnison County to access the Property, Director

Reynolds has denied Plaintiffs access to the Property.

         53.   By issuing the Second, Fifth, Sixth, and Seventh Public Health Orders, Director

Reynolds has denied the Trust the ability to rent out the Property during the period that she is

preventing Plaintiffs from accessing the Property.

         54.   Thus, Director Reynolds has unreasonably and substantially denied Plaintiffs all

reasonably available beneficial use of the Property from April 3, 2020, until the Seventh Public

Health Order and any succeeding public health order which denies their right to access the Property

is lifted.

         55.   The Fifth, Sixth, and Seventh Public Health Orders’ prohibition on Plaintiffs’ use

of the Property has injured Plaintiffs and will continue to do so until the prohibition ends.

         56.   No act or omission of Mr. Cillessen, Mrs. Cillessen, or the Trust caused,

necessitated or justifies their exclusion from the Property.

         57.   Director Reynolds has no evidence or information to suggest that Mrs. Cillessen or

Mr. Cillessen has COVID-19 or will transmit this disease to any other person while they are at the

Property.

         58.   Despite issuing the Fifth, Sixth, and Seventh Public Health Orders in connection

with readily-apparent public purpose, Director Reynolds did not compensate or even offer to

compensate the Trust for the loss of the use of the Property.

         59.   Gunnison County did not compensate or offer to compensate the Trust for the loss

of the use of the Property.




                                                  8
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 9 of 16




        60.     The Fifth, Sixth, and Seventh Public Health Orders’ prohibition Mr. and

Mrs. Cillessen occupying, maintaining, and enjoying the Property substantially interferes with and

unreasonably denies them and the Trust access to and the benefit of the Property.

        61.     As such, this prohibition on Plaintiffs’ access to and use of the Property is so

burdensome that it constitutes a regulatory taking, and the failure to pay just compensation

contravenes the Takings Clause of the Fifth Amendment and Fourteenth Amendment of the

United States Constitution and Sections 15 and 25 of the Colorado Constitution.           Murr v.

Wisconsin, 137 S. Ct. 1933, 1942 (2017) (stating that “[a] regulation, then, can be so burdensome

as to become a taking”); see also City of Boulder v. Kahn’s, Inc., 543 P.2d 711, 714 (Colo. 1975)

(holding that “unreasonable or substantial deprivation of access” to one’s property is a taking for

which both the United States Constitution and the Colorado Constitution require the payment of

just compensation).

        62.     Director Reynolds has claimed the authority to exclude Plaintiffs from accessing,

maintaining, using, and quietly enjoying the Property under C.R.S. § 25-1-506.

        63.     This lawsuit does not seek to contest any other regulations Director Reynolds has

imposed in connection with COVID-19 or Director Reynolds’ statutory authority to impose other

regulations related to public health. Nor does it seek judicial review of the wisdom or efficacy of

any public health measure undertaken by Director Reynolds or Gunnison County.

        64.     Plaintiffs acknowledge that Director Reynolds imposed the Fifth, Sixth, and

Seventh Public Health Orders in an attempt to serve a public purpose and not to advance any

private interests.




                                                9
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 10 of 16




        65.     Notwithstanding the legitimate public purpose which Director Reynolds was

pursuing, the Fifth, Sixth, and Seventh Public Health Orders violate Plaintiffs’ fundamental rights

protected by the United States Constitution and the Colorado Constitution.

        66.     When issuing the Fifth, Sixth, and Seventh Public Health Orders and at all other

times relevant to this lawsuit, Director Reynolds was acting under the color of state law.

        67.     The issuance of the Fifth, Sixth, and Seventh Public Health Orders and

Director Reynolds’ refusal to grant an exemption for Mr. and Mrs. Cillessen to use the Property

has caused—and will continue to cause injuries and damages to each Plaintiff.

                                            COUNT I

          Violation of the Takings Clause/Inverse Condemnation – 42 U.S.C. § 1983

        68.     Plaintiffs incorporate the allegations in paragraphs 1 to 67 of this Complaint as if

fully set forth herein.

       69.      The Takings Clause of the Fifth Amendment provides that private property shall

not “be taken for public use, without just compensation.” U.S. CONST. amend. V.

       70.      The Takings Clause “‘is designed not to limit the governmental interference with

property rights per se, but rather to secure compensation in the event of otherwise proper

interference amounting to a taking.” Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 536–37 (2005)

(quoting First English Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482

U.S. 304, 315 (1987) (emphasis in original)).

       71.      The Takings Clause bars government actors “from forcing some people alone to

bear public burdens which, in all fairness and justice, should be borne by the public as a whole.”

Armstrong v. United States, 364 U.S. 40, 49 (1960).




                                                 10
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 11 of 16




       72.     The United States Supreme Court “recognized that government regulation of

private property may, in some instances, be so onerous that its effect is tantamount to a direct

appropriation or ouster—and that such ‘regulatory takings’ may be compensable under the

Fifth Amendment.” Lingle, 544 U.S. at 537.

       73.     Temporary takings which deprives a landowner of the use of his or her property

“are not different in kind from permanent takings, for which the Constitution clearly requires

compensation.” First English Evangelical Lutheran Church of Glendale, 482 U.S. at 318.

       74.     “The Takings Clause requires careful examination and weighing of all the relevant

circumstances.” Palazzolo v. Rhode Island, 533 U.S. 606, 634, (O’Connor, J., concurring); see

also Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 321 (2002)

(noting that whether a taking has occurred “depends upon the particular circumstances of the

case”); Yee v. City of Escondido, 503 U.S. 519, 523 (1992) (noting that the assessment of

regulatory takings claims “necessarily entails complex factual assessments”).

       75.     Furthermore, “[a] property owner has an actionable Fifth Amendment takings claim

when the government takes his property without paying for it.” Knick v. Twp. of Scott, 139 S. Ct.

2162, 2167 (2019).

       76.     Thus, a property owner need not complete any state-level litigation or

administrative proceeding before bringing a Fifth Amendment takings claim. Id.

       77.     The Fifth, Sixth, and Seventh Public Health Orders have deprived—and continue

to deprive—Plaintiffs of access to, the reasonable use of, and the quiet enjoyment of the Property.

       78.     No Plaintiff has received compensation for the loss of access to and use of the

Property.




                                                11
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 12 of 16




        79.     Therefore, the Fifth, Sixth, and Seventh Public Health Orders’ prohibition of

Plaintiffs’ access to and use of the Property are an unconstitutional taking without just

compensation and violate the United States Constitution.

        80.     Director Reynolds, in her official capacity, and/or Gunnison County must provide

just compensation for the regulatory taking of the Property.

                                             COUNT II

                          Violation of Article II, Sections 15 and 25 of the
                          Colorado Constitution / Inverse Condemnation

        81.     Plaintiffs incorporate the allegations in paragraphs 1 to 80 of this Complaint as if

fully set forth herein.

        82.     Article II, Section 15 of the Colorado Constitution provides, in relevant part,

“[p]rivate property shall not be taken or damaged, for public or private use, without just

compensation.” COLO. CONST. art. II, § 15.

        83.     Article II, Section 25 of the Colorado Constitution provides, “[n]o person shall be

deprived of life, liberty or property, without due process of law.” COLO. CONST. art. II, § 25.

        84.     Article II, Sections 15 and 25 of the Colorado Constitution require payment of just

compensation when there is a taking of private property. City of Boulder v. Kahn’s, Inc., 543 P.2d

711, 714 (Colo. 1975).

        85.     A regulation which constitutes an unreasonable or substantial deprivation of access

to private property constitutes a taking under Colorado law. See id.

        86.     “For a landowner to pursue an inverse condemnation claim [brought under

Colorado law], the relevant governmental entity must have reached a final decision determining

the permitted use of the property at issue.” Quaker Court Liab. Co. v. Bd. of Cty. Comm’rs, 109

P.3d 1027, 1034 (Colo. App. 2004).

                                                 12
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 13 of 16




       87.     The Fifth, Sixth, and Seventh Public Health Orders prevent Mr. Cillessen and

Mrs. Cillessen from traveling to and accessing the Property.

       88.     The Property is private property owned by the Trust.

       89.     Thus, the Fifth, Sixth, and Seventh Public Health Orders constitute unreasonable

and substantial deprivation of access to the Property.

       90.     The Fifth, Sixth, and Seventh Public Health Orders are a taking for which the

Colorado Constitution requires the payment of just compensation.

       91.     Neither Director Reynolds nor Gunnison County has paid just compensation to

Mr. Cillessen, Mrs. Cillessen, or the Trust.

       92.     Therefore, the Fifth, Sixth, and Seventh Public Health Orders’ prohibition of

Plaintiffs’ access to and use of the Property are an unconstitutional taking without just

compensation and violate the Colorado Constitution.

       93.     Neither Director Reynolds nor Gunnison County provide any mechanism for

administrative appeal or Director Reynolds’ decision to exclude Plaintiffs from the Property.

       94.     Director Reynolds’ issuance of the Fifth, Sixth, and Seventh Public Health Orders

and the denial of Mr. and Mrs. Cillessen’s April 17, 2020 request for an exemption constitute the

final governmental decision relating to the regulatory taking of the Property.

       95.     Thus, the Fifth, Sixth, and Seventh Public Health Orders exclusion of Mr. and

Mrs. Cillessen from the Property is a final determination.

       96.     Plaintiffs’ inverse condemnation claim is ripe.

       97.     Director Reynolds, in her official capacity, and/or Gunnison County must provide

just compensation for the regulatory taking of the Property.




                                                13
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 14 of 16




                                            COUNT III

     Substantive Due Process (Interference with Property Interests) – 42 U.S.C. § 1983

        98.     Plaintiffs incorporate the allegations in paragraphs 1 to 97 of this Complaint as if

fully set forth herein.

        99.     Plaintiffs have a protected fundamental property interest in the control, use, and

enjoyment of the Property. See MFS, Inc. v. DiLazaro, 771 F. Supp. 2d 382, 440–41 (E.D. Pa.

2011) (concluding that a plaintiff “had a property interest subject to substantive due process

protection in the control, use, and enjoyment of its property”), aff’d, 476 F. App’x 282 (3d Cir.

2012); see also Wrench Transp. Sys., Inc. v. Bradley, 340 F. App’x 812, 815 (3d Cir. 2009)

(observing that substantive due process protects real property interests); DeBlasio v. Zoning Bd. of

Adjustment, 53 F.3d 592, 599 (3d Cir. 1995) (same), abrogated on other grounds by United Artists

Theatre Circuit, Inc. v. Twp. of Warrington, PA, 316 F.3d 392 (3d Cir. 2003).

        100.    A governmental official violates a person’s substantive due process rights by

“official conduct that deprives a person of life, liberty, or property in a manner so arbitrary as to

shock the judicial conscience.” Lindsey v. Hyler, 918 F.3d 1109, 1115 (10th Cir. 2019).

        101.    The use of the Property as a single-family residence by two married persons—and

no other individuals—creates no plausible harm to the public health, safety, welfare, or morals of

Gunnison County, Colorado.

        102.    The physical presence of Mr. and Mrs. Cillessen on the 74.09-acre Property or in

their vehicle while they drive to and from the Property from Arvada, Colorado creates no material

risk of transmission of COVID-19 or any other infectious disease to any other person in

Gunnison County, Colorado.




                                                 14
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 15 of 16




       103.     Thus, Director Reynolds’ decision, made under the color of state law, to preclude

Mr. and Mrs. Cillessen from the Property is an arbitrary, unreasonable, and capricious

infringement upon Mr. Cillessen’s and Mrs. Cillessen’s fundamental right to access, occupy, and

use the Property,

       104.     Director Reynolds’ decision shocks the conscience and materially harms

Mr. Cillessen’s and Mrs. Cillessen’s substantive due process rights.

       105.     Director Reynolds’ decision to prevent Mr. and Mrs. Cillessen from accessing,

using, and enjoying the Property, has caused them and will continue to cause them to suffer

damages.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs the Cillessen Trust, James A. Cillessen, and Joyce K. Cillessen

pray the Court enter judgment in their favor and against Defendants the Board of County

Commissioners of the County of Gunnison, Colorado and Joni Reynolds, in her official capacity

as Public Health Director of Gunnison County, Colorado, and seek the following relief:

       a.       A preliminary injunction against enforcement of the Fifth, Sixth, and Seventh

Public Health Orders insofar as they preclude or limit Plaintiffs’ access to and quiet enjoyment of

the Property.

       b.       A declaratory judgment that the issuance and enforcement of the Fifth, Sixth, and

Seventh Public Health Orders are unconstitutional and violate Mr. Cillessen’s and Mrs. Cillessen’s

substantive due process rights under the Fourteenth Amendment insofar as they preclude or limit

Plaintiffs’ access to and quiet enjoyment of the Property.

       c.       A declaratory judgment that the issuance and enforcement of the Fifth, Sixth, and

Seventh Public Health Orders, insofar as they preclude or limit Plaintiffs’ access to and quiet



                                                15
Case 1:20-cv-01159-NRN Document 1 Filed 04/24/20 USDC Colorado Page 16 of 16




enjoyment of the Property, are a regulatory taking of the Property and, without payment of just

compensation, are unconstitutional under the United States Constitution and the Colorado

Constitution.

       d.       Damages adequate to justly compensate for the regulatory taking of the Property;

       e.       Damages adequate to compensate for the unconstitutional violations of

Mr. Cillessen’s and Mrs. Cillessen’s substantive due process rights under the Fourteenth

Amendment;

       f.       An award of prejudgment and post-judgment interest

       g.       An award of costs and expenses, including reasonable attorneys’ fees under

42 U.S.C. § 1988; and,

       h.       Such other and further relief as this Court deems appropriate.


Dated this 24th day of April, 2020.

                                                 By: s/ L. Jay Labe
                                                     L. Jay Labe
                                                     Michael P. Curry
                                                     Theodore A. Wells
                                                     Allen & Curry, P.C.
                                                     1125 17th Street, Suite 1275
                                                     Denver, CO 80202
                                                     Tel: 303-955-6185
                                                     Email: jlabe@allen-curry.com
 Plaintiffs’ Address:                                         mcurry@allen-curry.com
 11766 West 53d Place                                         twells@allen-curry.com
 Arvada, CO 80002




                                                16
